        Case 1:20-cv-05191-KPF Document 37 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OFF-WHITE LLC,

                          Plaintiff,
                                                   20 Civ. 5191 (KPF)
                   -v.-

2017PINGAN, et al.,

                          Defendants.

OFF-WHITE LLC,

                          Plaintiff,
                                                   20 Civ. 5194 (KPF)
                   -v.-

24 HOURS DELIVERY STORE, et al.,

                          Defendants.

OFF-WHITE LLC,

                          Plaintiff,               20 Civ. 5196 (KPF)
                   -v.-                                 ORDER
A9660, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The show cause hearing in the above-captioned actions scheduled for

April 15, 2021, at 11:00 a.m. will occur by telephone. To access the

teleconference, the parties shall call (888) 363-4749 and enter access code

5123533. Please note, the conference will not be available prior to 11:00 a.m.

      Plaintiff is hereby ORDERED to serve this Order upon Defendants.

SO ORDERED.
         Case 1:20-cv-05191-KPF Document 37 Filed 04/12/21 Page 2 of 2




Dated:       April 12, 2021
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
